           Case 7:19-cv-00085-O Document 1 Filed 07/12/19                Page 1 of 4 PageID 1


                            UNITED STATES DISTRICT COURT
1
                         FOR THE NORTHERN DISTRICT OF TEXAS
2
     DOMINIQUE COOPER,                             §
3
                                                   §
4                     Plaintiff,                   §       Civil Action No.
                                                   §
5                      v.                          §
6
                                                   §       Jury Trial Demanded
     CREDIT ACCEPTANCE                             §
7    CORPORATION,                                  §
                                                   §
8
                      Defendant.                   §
9

10
                                             COMPLAINT
11
             DOMINIQUE COOPER (“Plaintiff”), by and through her attorneys, KIMMEL &
12
     SILVERMAN, P.C., alleges the following against CREDIT ACCEPTANCE CORPORATION
13
     (“Defendant”):
14

15
                                           INTRODUCTION

16           1.       Plaintiff’s Complaint is based on the Telephone Consumer Protection Act

17   (“TCPA”), 47 U.S.C. § 227 et seq.
18
                                    JURISDICTION AND VENUE
19
             2.       Jurisdiction of this Court arises pursuant to 28 U.S.C. § 1331. See Mims v.
20
     Arrow Fin. Services, LLC, 132 S. Ct. 740, 747, 181 L. Ed. 2d 881 (2012).
21

22           3.       Defendant conducts business in the State of Texas and as such, personal

23   jurisdiction is established.

24           4.       Venue is proper pursuant to 28 U.S.C. § 1391(b)(2).
25
                        PARTIES

                                                       1

                                         PLAINTIFF’S COMPLAINT
           Case 7:19-cv-00085-O Document 1 Filed 07/12/19                   Page 2 of 4 PageID 2


            5.      Plaintiff is a natural person residing in Wichita Falls, Texas 76306.
1
            6.      Plaintiff is a “person” as that term is defined by 47 U.S.C. § 153(39).
2

3
            7.      Defendant is a corporation that has its mailing address located at 25505 West

4    Twelve Mile Rd., Southfield, Michigan 48304.

5           8.      Defendant is a “person” as that term is defined by 47 U.S.C. §153(39).

6           9.      Defendant acted through its agents, employees, officers, members, directors,
7    heirs, successors, assigns, principals, trustees, sureties, subrogees, representatives, and insurers.
8
                                     FACTUAL ALLEGATIONS
9
            10.     At all times relevant hereto, Plaintiff maintained a cellular telephone number, the
10
     last four digits of which were 8471.
11
            11.     Plaintiff has only used this phone as a cellular telephone.
12
            12.     Defendant called Plaintiff on a repeated basis on her cellular telephone.
13

14          13.     When contacting Plaintiff, Defendant used an automatic telephone dialing system

15   and automatic and/or pre-recorded messages.

16          14.     Plaintiff knew that Defendant was calling her using an automated telephone

17   dialing system as she would routinely hear a pre-recorded message prior to speaking to one of
18   Defendant’s callers.
19
            15.     Defendant’s telephone calls were not made for “emergency purposes.”
20
            16.     Desiring to stop Defendant’s incessant calling, Plaintiff spoke to Defendant
21
     shortly after calls commenced, and insisted that Defendant stop calling her.
22
            17.     Once Defendant was informed that its calls were unwanted and to stop calling, all
23
     further calls could only have been made solely for the purposes of harassment.
24
            18.     Defendant proceeded to ignore Plaintiff’s revocation and continued to call her.
25



                                                        2

                                          PLAINTIFF’S COMPLAINT
            Case 7:19-cv-00085-O Document 1 Filed 07/12/19                Page 3 of 4 PageID 3


             19.      The foregoing conduct was in violation of the Telephone Consumer Protection
1
     Act.
2

3

4                                    COUNT I
                              DEFENDANT VIOLATED THE
5
                        TELEPHONE CONSUMER PROTECTION ACT
6
             20.      Plaintiff incorporates the forgoing paragraphs as though the same were set forth at
7
     length herein.
8
             21.      Defendant initiated automated calls to Plaintiff using an automatic telephone
9
     dialing system and automatic and/or pre-recorded messages.
10
             22.      Defendant’s calls to Plaintiff were not made for “emergency purposes.”
11
             23.      Defendant’s calls to Plaintiff after Plaintiff revoked consent to call were made
12

13   without “prior express consent.”

14           24.      Defendant’s acts as described above were done with malicious, intentional,

15   willful, reckless, wanton and negligent disregard for Plaintiff’s rights under the law and with the

16   purpose of harassing Plaintiff.
17           25.      The acts and/or omissions of Defendant were done unfairly, unlawfully,
18
     intentionally, deceptively and fraudulently and absent bona fide error, lawful right, legal defense,
19
     legal justification or legal excuse.
20
             26.      As a result of the above violations of the TCPA, Plaintiff has suffered the losses
21
     and damages as set forth above entitling Plaintiff to an award of statutory, actual and trebles
22
     damages.
23

24

25



                                                       3

                                            PLAINTIFF’S COMPLAINT
           Case 7:19-cv-00085-O Document 1 Filed 07/12/19             Page 4 of 4 PageID 4


                                    PRAYER FOR RELIEF
1

2            WHEREFORE, Plaintiff, DOMINIQUE COOPER, respectfully prays for a judgment as

3    follows:

4                  a.    All actual damages suffered pursuant to 47 U.S.C. § 227(b)(3)(A);
5                  b.    Statutory damages of $500.00 per violative telephone call pursuant to 47
6
                         U.S.C. § 227(b)(3)(B);
7
                   c.    Treble damages of $1,500.00 per violative telephone call pursuant to 47
8
                         U.S.C. §227(b)(3);
9
                   d.    Injunctive relief pursuant to 47 U.S.C. § 227(b)(3);
10
                   e.    Any other relief deemed appropriate by this Honorable Court.
11

12

13

14                                DEMAND FOR JURY TRIAL

15           PLEASE TAKE NOTICE that Plaintiff, DOMINIQUE COOPER, demands a jury trial in

16   this case.

17

18                                            RESPECTFULLY SUBMITTED,
19
                                              KIMMEL & SILVERMAN, P.C.
20
       DATED: 7/12/19
21
                                              By: /s/ Amy L. Bennecoff Ginsburg
22                                            Amy L. Bennecoff Ginsburg, Esq.
                                              30 E. Butler Pike
23                                            Ambler, PA 19002
                                              Phone: (215) 540-8888
24                                            Fax: (877) 788-2864
                                              Email: aginsburg@creditlaw.com
25



                                                   4

                                      PLAINTIFF’S COMPLAINT
